SEPARATE CONCURRING OPINION.
I concur in the result reached by my Brother REYNOLDS herein for reasons which I shall attempt to briefly state. I think that the demurrer to the evidence was properly overruled for the reason (which I think is the true ground for holding the defendant liable) that the evidence suffices to support the conclusion that defendant was remiss in respect to the *Page 546 
duty which it owed plaintiff to exercise ordinary care to furnish plaintiff a reasonably safe place in which to work, and to keep that place safe. In view of the nature of the work in which plaintiff was engaged, i.e. in rolling large heavy car wheels, having flanges, through this narrow passageway, it may be readily found that the presence of a car wheel placed at one side of the passageway, in such position as to be unstable and likely to fall if struck or scraped by a rolling wheel, as shown by plaintiff's evidence, was a thing which rendered plaintiff's place to work not a reasonably safe one. It was the nondelegable duty of defendant to exercise ordinary care to keep the place reasonably safe for the performance of the task in which plaintiff was engaged; and the evidence warrants the finding that defendant breached its duty in this regard. Plaintiff's evidence tends to show that, though French also rolled wheels, plaintiff was performing his duties under the direction and control of French, as the master's representative; and under such circumstances it was the duty of French to see that the place where plaintiff was thus required to work was kept reasonably safe. This, indeed, is a personal duty which the master cannot delegate so as to escape liability in case of an injury by reason of its nonperformance. [White v. Montgomery, Ward  Co., 191 Mo. App. 268, and cases cited, 177 S.W. 1098; Chulick v. American Car  Foundry Co. (Mo. App.), 199 S.W. 437.] In the instant case it seems quite clear that the evidence amply warrants the inference that French was the alter ego of defendant, having full charge of the work and control over the place where it was being performed. And if he was a fellow servant of plaintiff in respect to the manual work of rolling wheels, that is not a matter here of consequence, since it is clear that plaintiff's injury did not occur from any negligence of French in that capacity.
In this view the instructions appear to be free from prejudicial error; and the judgment should consequently be affirmed.
Becker, J., concurs in these views. *Page 547